       Case 3:20-cv-01465-MEM Document 10 Filed 01/27/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

TORIN SHOVER,                          :

                Plaintiff              :   CIVIL ACTION NO. 3:20-1465

       v.                              :        (JUDGE MANNION)

READING ANTHRACITE                     :
COMPANY,
                                       :
                Defendant
                                       :


                                 ORDER


     Pending before the court is the plaintiff’s motion to consolidate the

above-captioned matter with Reading Anthracite Company, Inc. v. T & E

Welding, Inc., Civil Action No. 3:20-323. (Doc. 6). Upon review of the motion

and related materials, IT IS HEREBY ORDERED THAT:

  (1) The motion to consolidate (Doc. 6) is GRANTED to the extent that the

     above-captioned matter is consolidated with Civil Action No. 3:20-323

     for purposes of discovery only.
             Case 3:20-cv-01465-MEM Document 10 Filed 01/27/21 Page 2 of 2




    (2) All counsel in the consolidated matters are to confer and provide the

        court with an agreed upon stipulation setting forth appropriate case

        management discovery dates on or before February 17, 2021.




                                        s/ Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge


DATE: January 26, 2021January 27, 2021
20-1465-02




                                         -2-
